Citation Nr: 0302781	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  98-18 239	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a nervous disorder, 
claimed as schizophrenia with major depression, claimed as 
secondary to service-connected disabilities and as directly 
connected to service.

2.  Entitlement to service connection for peritonitis.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
February 1977 to June 1979.

2.  On April 30, 1998, prior to the promulgation of a 
decision by the Board of Veterans' Appeals (the Board) in the 
appeal, the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO) received notification from 
the appellant that withdrawal of the issue of entitlement to 
service connection for peritonitis was requested.

3.  On January 24, 2003, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal (the remaining 
two issues) was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2002).


INTRODUCTION

The appellant served on active duty from February 1977 to 
June 1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2002).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2002).  In a statement 
received by the VARO on April 30, 1998, the appellant 
requested that the issue of entitlement to service connection 
for peritonitis be withdrawn from appeal.  In a statement 
received by the Board on January 24, 2003, the appellant 
requested that Board stop the processing of her appeal.  The 
appellant has withdrawn this appeal, and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.



		
BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



